NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4443-19

IMMACULA EDOUARD,

          Plaintiff-Appellant,

v.

GOVERNMENT EMPLOYEES
INSURANCE COMPANY
(GEICO),

     Defendant-Respondent.
____________________________

                   Argued November 1, 2021 – Decided November 16, 2021

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-3408-20.

                   Pablo N. Blanco argued the cause for appellant (The
                   Blanco Law Firm, LLC, attorneys; Pablo N. Blanco, on
                   the briefs).

                   Daniel J. Pomeroy argued the cause for respondent
                   (Pomeroy, Heller, Ley, DiGasbarro & Noonan, LLC,
                   attorneys; Daniel J. Pomeroy and Karen E. Heller, on
                   the brief).
PER CURIAM

      In this insurance coverage action, plaintiff appeals from a July 31, 2020

order granting defendant's, Government Employees Insurance Company

(GEICO), motion to dismiss and dismissing plaintiff's complaint with prejudice.

We affirm.

                                       I.

      Plaintiff was injured in a motor vehicle accident on June 7, 2019, while in

the course of her employment as an operator of a New Jersey Transit bus.

Plaintiff alleged that a vehicle struck the bus from the rear when she stopped at

an intersection. The alleged tortfeasor was insured under an automobile liability

policy with a limit of $15,000.

      Plaintiff was insured under an automobile liability policy issued by

defendant for the policy period encompassing the date of the accident. The

policy provided underinsured motorist benefits (UIM) in the amount of

$250,000/$500,000. Plaintiff's insurance policy listed a 2004 Nissan Quest 3.5

minivan as the sole insured vehicle.        Plaintiff alleges her personal injury

damages exceed defendant's UIM limit, and her employer had not purchased

UIM coverage.




                                                                           A-4443-19
                                       2
      The alleged tortfeasor's insurer offered to settle plaintiff's claims within

its limits.   When plaintiff informed defendant of the offer and requested

permission to accept it, defendant refused to provide consent and instead

disclaimed UIM coverage to plaintiff under the policy. Defendant's disclaimer

of coverage is based on an exclusion that states that coverage shall not apply to

injuries sustained while the insured is occupying a regularly used vehicle the

insured does not own. Defendant also points to an endorsement to the policy,

which adds an additional exclusion that there shall not be UIM coverage for

injuries or property damage while a vehicle is used to carry persons or property

for compensation or a fee.

      Plaintiff filed a complaint seeking a ruling on whether defendant must

provide UIM benefits to her for her injuries. Defendant moved to dismiss

plaintiff's complaint for failure to state a claim upon which relief can be granted.

Following oral argument, the motion judge granted defendant's motion to

dismiss.

      On appeal, plaintiff argues:

              [POINT I]

              PLAINTIFF IS ENTITLED TO UIM COVERAGE
              UNDER [] DEFENDANT’S POLICY BECAUSE THE
              EXCLUSION IS AMBIGUOUS AND SO MUST BE
              READ IN FAVOR OF COVERAGE AND,

                                                                              A-4443-19
                                         3
            ALTERNATIVELY, BECAUSE THE EXCLUSION
            IS AGAINST PUBLIC POLICY[.]

                  A. Plaintiff [I]s Entitled [T]o UIM Coverage
                  [U]nder [T]he Policy Purchased [B]y Her [F]rom
                  [] Defendant Because [T]he Ambiguity [I]n [T]he
                  Exclusion Must [B]e Interpreted [I]n Favor [O]f
                  Coverage[.]

                  B. Plaintiff [I]s Entitled [T]o UIM Coverage
                  [U]nder [T]he Policy Purchased [B]y Her [F]rom
                  [] Defendant Because [T]he Exclusion [I]s
                  Against Public Policy[.]

                                       II.

      We review de novo a trial judge's determination of a motion to dismiss for

failure to state a claim upon which relief can be granted under Rule 4:6-2(e).

Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman & Stahl, P.C., 237

N.J. 91, 108 (2019). In considering a Rule 4:6-2(e) motion, we examine "the

legal sufficiency of the facts alleged on the face of the complaint," Printing

Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989), and we are

limited to "the pleadings themselves." Roa v. Roa, 200 N.J. 555, 562 (2010).

The test for determining the adequacy of a pleading is "whether a cause of action

is 'suggested' by the facts." Printing Mart-Morristown, 116 N.J. at 746 (quoting

Velantzas v. Colgate-Palmolive Co., 109 N.J. 189, 192 (1988)). If a complaint

states no basis for relief, and discovery would not provide such basis, dismissal


                                                                           A-4443-19
                                       4
is appropriate. Camden Cnty. Energy Recovery Assocs. v. N.J. Dep't of Env't

Prot., 320 N.J. Super. 59, 64 (App. Div. 1999). At this stage, "the plaintiff is

entitled to the benefit of every reasonable inference of fact." Dimitrakopoulos,

237 N.J. at 107 (quoting Printing Mart-Morristown, 116 N.J. at 746).

                                       A.

      Plaintiff contends the regular use exclusion is ambiguous and should be

construed against the insurer.    Our Court has established certain rules for

interpreting insurance policies. Gibson v. Callaghan, 158 N.J. 662, 670 (1999).

"In interpreting insurance contracts, we first examine the plain language of the

policy and, if the terms are clear, they 'are to be given their plain, ordinary

meaning.'" Pizzullo v. N.J. Mfrs. Ins. Co., 196 N.J. 251, 270 (2008) (quoting

Zacarias v. Allstate Ins. Co., 168 N.J. 590, 595 (2001)).

      Exclusions in an insurance policy are "presumptively valid and will be

given effect if 'specific, plain, clear, prominent, and not contrary to public

policy.'" Princeton Ins. Co. v. Chunmuang, 151 N.J. 80, 95 (1997) (quoting

Doto v. Russo, 140 N.J. 544, 559 (1995)). The policy is ambiguous if the

language supports more than one meaning. Sahli v. Woodbine Bd. of Educ.,

193 N.J. 309, 321 (2008). Where ambiguity exists in an insurance contract,

"courts interpret the contract to comport with the reasonable expectations of the


                                                                           A-4443-19
                                        5
insured, even if a close reading of the written text reveals a contrary meaning."

Zacarias, 168 N.J. at 595.

        The exclusion at issue states that coverage for UIM benefits shall not

apply

              [t]o bodily injury sustained by an insured while
              occupying a motor vehicle not owned by, and furnished
              for the regular use of the insured when involved in an
              accident with an underinsured motor vehicle.

        We discern no ambiguity in the exclusion's language. Plaintiff argues the

policy should be read to comport with her reasonable expectations; however, she

has not established that the regular use exclusion supports more than one

meaning—a threshold requirement a judge must make before interpreting the

policy in favor of the insured. The policy's language is clear and means what it

says: the exclusion applies when the insured is occupying a vehicle that the

insured does not own but uses regularly. Where there is no ambiguity in the

terms of an insurance contract, a judge will not "write for the insured a better

policy of insurance than the one purchased." Gibson, 158 N.J. at 670 (internal

quotation marks omitted) (quoting Longobardi v. Chubb Ins. Co., 121 N.J. 530,

537 (1990)).

        The exclusion here is nearly identical to the insurer's definition in Di Orio

v. N.J. Mfrs. Ins. Co. (Di Orio II), which defined a "non-owned automobile" as

                                                                               A-4443-19
                                          6
"an automobile . . . not owned by or furnished for the regular use of either the

named insured or any relative" and which the Court found to be unambiguous.

79 N.J. 257, 263, 270 (1979). The regular use exclusion here is clear and

unambiguous. Therefore, we will construe it narrowly and following its plain

meaning, which is to preclude coverage for bodily injury arising from the

occupation of a non-owned, regularly used vehicle.

                                       B.

      Plaintiff argues that even if the exclusion is unambiguous, it does not

apply to the factual circumstances here because she did not regularly use a single

New Jersey Transit bus and her operation of the bus was for her employer's

regular use. We disagree and conclude the judge properly decided the regular

use exclusion applied.

      In Venters v. Selected Risk Ins. Co., the plaintiff was injured in an

accident while operating his employer's bus within the scope of his employment.

120 N.J. Super. 549, 551 (App. Div. 1972). The defendant insurer was required

to pay reasonable medical expenses for injuries caused by an accident while

occupying a non-owned vehicle under the policy. Ibid. The policy defined

"non-owned automobile" as "not owned by or furnished for the regular use of"

the insured or a relative. Ibid. The plaintiff argued the bus supplied to him


                                                                            A-4443-19
                                        7
every day was not an automobile furnished for his regular use because he did

not drive the same bus every day and he was only permitted to operate it during

working hours. Ibid. This court held that it did not matter whether the insured's

employer assigned one specific bus for his regular use or several different buses,

the exclusion would still apply. Id. at 552.

      In Fiscor v. Atl. Cnty. Bd. of Chosen Freeholders, the plaintiff, a jail

warden on call twenty-four hours a day, had an accident while intoxicated in a

county-owned vehicle. 293 N.J. Super. 19, 22 (App. Div. 1996). This court

held "[w]here the insured, as in the present case, has an unrestricted right to use

the vehicle for business purposes and was using the vehicle for such purposes at

the time of the accident, the vehicle is one that is furnished for his regular use."

Id. at 27-28.

      Plaintiff's argument that the regular use exclusion does not apply because

she did not regularly use any single New Jersey Transit bus is without merit.

Prior decisions from this court reject the notion that the frequency or particular

use of one vehicle in a fleet of employer-owned vehicles change the applicability

of the regular use exclusion. See Venters, 120 N.J. Super. at 552.

      Plaintiff's contention that her operation of the bus was for her employer's

regular use, rather than her own, is also unpersuasive. The regular use exclusion


                                                                              A-4443-19
                                         8
plainly denies coverage for injuries sustained while the insured was "occupying

a motor vehicle not owned by, and furnished for the regular use of the insured."

The exclusion does not require that this regular use be for the insured's personal

or recreational enjoyment. The insured's regular use of the vehicle while in the

scope of employment will still trigger the exclusion. In fact, in Venters, this

court found that the regular use provision applied when the plaintiff operated an

employer-owned bus during work hours. 120 N.J. Super. at 551-52.

      The factual circumstances of this case fall squarely within the policy's

regular use exclusion. Plaintiff was injured while operating a New Jersey

Transit bus that she regularly uses but does not own. The judge did not err in

granting defendant's motion to dismiss because plaintiff's operation of the New

Jersey Transit bus triggers the exclusion and limits her recovery.

                                            C.

      Plaintiff argues the regular use exclusion is inconsistent with public policy

and the overall scheme of New Jersey automobile insurance law.            Plaintiff

argues that the enforcement of the regular use exclusion in this case violates

public policy because: (1) she was unable to purchase insurance or choose a

UIM limit on the bus she was operating in the course of her employment; (2) her




                                                                             A-4443-19
                                        9
employer was not obligated to provide UIM benefits; and (3) she was unable to

include the employer-owned bus on her own policy.

      Exclusionary provisions in an insurance contract are valid only if they are

"specific, plain, clear, prominent, and not contrary to public policy." Homesite

Ins. Co. v. Hindman, 413 N.J. Super. 41, 46 (App. Div. 2010). Due to the

"substantial disparity in the sophistication" of the insurer and insured, and

"because of the highly technical nature of insurance policies, we have long

'assume[d] a particularly vigilant role in ensuring their conformity to public

policy and principles of fairness.'" Pizzullo, 196 N.J. at 270 (alteration in

original) (quoting Gibson, 158 N.J. at 669-70).

      Our Court has established that UIM coverage is "personal" to the insured

and "linked to the injured person, not the covered vehicle."            Aubrey v.

Harleysville Ins. Co., 140 N.J. 397, 403 (1995). However, UIM coverage is

limited to as much as "the insured is willing to purchase, for his or her protection

subject only to the owner's policy liability limits for personal injury and property

damage to others." Ibid. (quoting Prudential Prop. & Cas. Ins. Co. v. Travelers

Ins. Co., 264 N.J. Super. 251, 259-60 (App. Div. 1993)).           This court has

examined the practical effect of enforcing the regular use exclusion in the same

context:


                                                                              A-4443-19
                                        10
            We recognize that one could argue that if the company
            fails to provide sufficient coverage and is itself
            judgment-proof, the insured's own assets would be at
            risk in the absence of personal coverage. But there
            appears to be insurance available to insureds who wish
            to obtain "extended non-owned automobile coverage."
            See Di Orio II, 79 N.J. at 264. By paying an additional
            premium, an insured could obtain such coverage for
            automobiles not owned by the named insured or
            members of his or her household. Ibid. An insured in
            a situation such as plaintiff's, therefore, could have
            insured himself for excess coverage if he so chose. The
            availability of such coverage therefore buttresses our
            position that the "regular use" exception should apply,
            at least when an accident occurs while a vehicle
            furnished for unrestricted business use is being used for
            business purposes.

            [Fiscor, 293 N.J. Super. at 28.]

      Defendant's regular use exclusion is not inconsistent with Aubrey's

mandate that UIM coverage follow the insured and not the covered vehicle. The

policy does not limit coverage to injuries only sustained in a covered vehicle.

The policy would provide UIM benefits if plaintiff was injured as a passenger

in a non-owned vehicle that she did not regularly use or as the driver of a rental

car. The policy does not violate public policy on the basis that it is unlawfully

linked to the covered vehicle.

      We recognize that plaintiff's own assets are at risk in the absence of

coverage because her employer failed to provide sufficient coverage, and she


                                                                            A-4443-19
                                       11
could not include the employer-owned bus on her own policy. However, if

defendant were to extend coverage for UIM benefits to an insured's "habitual

use of other cars," it would greatly "increase the risk on an insurance company

without a corresponding increase in the premium." Di Orio II, 79 N.J. at 263.

This court's reasoning in Fiscor further supports the determination that the

policy is not violative of public policy.    There exists additional, extended

coverage that an insured may purchase to close the gap in these circumstances.

Fiscor, 293 N.J. Super. at 28. And decisions from the New Jersey Supreme

Court and this court have upheld similar provisions denying coverage for the

regular use of a non-owned vehicle, implicitly finding that they conformed to

public policy. See Di Orio II, 79 N.J. at 262; see also Venters, 120 N.J. Super.

at 552. Therefore, the regular use exclusion does not violate public policy.

      Affirmed.




                                                                          A-4443-19
                                      12